Per Curiam :
This case has been so fully discussed by the learned auditor and the court below, that any further elaboration of it is unnecessary. After paying the creditors, the balance of the money is awarded to the receiver to hold the same until the bill in equity can be disposed of and the rights of the partners ascertained. As this may take considerable time, judging from the manner in which the equity suit has been heretofore conducted, we think the fund, §36,658.64, should be invested under the order of the court below, or deposited where it will draw interest, if it has not already been done.
The decree is affirmed and the appeal dismissed at the costs of the appellants.